DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention Group I, claims 1-14 in the reply filed on 07/01/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/01/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the relationship between “the initial part” of line 3 and “the cartridge case” of line 5 is unclear and has not been defined by the claim.
In claim 1, the preamble recites, “a method for producing a cartridge case where a propellant, primer, and/or bullet is contained”, which is potentially misleading because, the body 
A method for producing a cartridge case [where] for containing a propellant, primer, [and/or] or bullet [is contained]”, the method comprising.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BURROW (US 10,612,896 B2).  The following rejection is made in the light of the 35 U.S.C 112(b) rejection presented above.
Regarding claims 1, 13 and 14, Burrow discloses a method for producing a cartridge case (Figs. 1a, 1b, 21; Burrow discloses that the cartridges shown in the drawings are polymer cartridges, the present invention also applies to metal cartridges made by metal injection molding; col. 7, line 61 – col. 8, line 12)  or containing a propellant, primer or bullet is contained (see the abstract; claims 1-3, 8 and 9; col.1, lines 20-25; col. 1, lines 50-67), the method comprising: generating an initial part by subjecting a Metal Injection Molding (MIM) material to an MIM process; and, wherein the cartridge case comprises: a n elongated member with a head at its first end, a mouth at its second end, and a body lying between the head and the mouth, wherein; the body further comprises sidewalls conjoined with a base to form a hollow cavity to contain propellant, the base further comprising a primer pocket structured to receive and retain col. 1, lines 50-67; col. 2, line 41 – col. 3. Line 28; col. 7, line 61 – col. 8, line 12). 
Regarding claims 10-12, Burrow discloses that the cartridge casings depicted in Figs. 1a, 1b, 21 are polymer cartridges but that the present invention also applies to metal cartridge casing made by a metal injection molding process (see at least col. 7, line 61 – col. 8, line 12).
The cartridge of Figs. 1a and 1b show that at least a portion of the side wall 28 is tapered. The cartridge of at least Fig. 21 shows at least a portion of the sidewall 28 that is straight walled and at least a portion of the sidewall 28 that is tapered inwardly as it overlaps the coupling element 30.  The cartridge of Fig. 21 shows that the sidewall 28 exhibits at least desired variations in thickness along its length, the sidewall 28 becoming thinner as it overlaps the coupling element 30.


    PNG
    media_image1.png
    504
    177
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    550
    144
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    304
    204
    media_image3.png
    Greyscale

see at least col. 15, line 34-67; col. 17, lines10-30; claims 1, 6-9).
Regarding claims 2, 8 and 9, Burrow discloses tapering the initial part by forming both a shoulder and neck in the cartridge case (see at least col. 2, lines 1-6; claims 2, 3).   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM PTO 892.  Burrow (10,041,770 B2) disclose an MIM cartridge casing in Fig. 21 that comprises a tapered sidewall of varying thickness along its length.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872.  The examiner can normally be reached on M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 26874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JAMES S BERGIN/            Primary Examiner, Art Unit 3641